Citation Nr: 1133425	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for status post left ventral hernia repair, to include as associated with participation in Project Shipboard Hazard and Defense (SHAD).  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as associated with participation in Project SHAD.

3.  Entitlement to service connection for bursitis of the left shoulder, to include as associated with participation in Project SHAD.

4.  Entitlement to service connection for a left hand disorder, to include as associated with participation in Project SHAD.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as associated with participation in Project SHAD.

6.  Entitlement to service connection for mucous retention cyst of the right maxillary sinus, to include as associated with participation in Project SHAD.

7.  Entitlement to service connection for pressure on the brain with headaches and dizzy spells, to include as associated with participation in Project SHAD.

8.  Entitlement to service connection for residuals of asbestos exposure.

9.  Entitlement to service connection for residuals of galvanized poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1966, and from February 1967 to January 1969.

This case comes before the Board of Veterans´ Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  In July 2007, the Veteran appeared and testified before the undersigned at a Travel Board hearing held at the New Orleans RO.  The hearing transcript is associated with the claims folder.  Prior to that hearing, the Veteran revoked an existing power of attorney with the Veterans of Foreign Wars and is now represented by the American Legion. 

In October 2007, the Board remanded this matter for procedural and evidentiary considerations.

The issues of entitlement to service connection for DJD of the lumbar spine, bursitis of the left shoulder, a left hand disorder, pressure on the brain with headaches and dizzy spells, and a mucous retention cyst of the right maxillary sinus, to include as associated with participation in Project SHAD, and entitlement to service connection for residuals of asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Posttraumatic stress disorder (PTSD) had its onset during active service; a mood disorder was also found by competent medical evidence to be secondary to the Veteran's medical conditions that include a respiratory condition and "stomach tears."  

2.  Chronic obstructive pulmonary disease (COPD) is at least as likely as not related to the Veteran's exposure to chemicals during Project SHAD.

3.  The Veteran's status post left ventral hernia repair is at least as likely as not causally related to his COPD.


CONCLUSIONS OF LAW

1.  PTSD and a mood disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125 (2010).  

2.  COPD (claimed as galvanized poisoning) was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Status post left ventral hernia repair is causally related to the Veteran's COPD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision herein to grant service connection for PTSD, COPD, and status post left ventral hernia repair constitutes a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations with respect to the instant claims.  


Service Connection for an Acquired Psychiatric Disorder, to include PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) sufficient evidence that the claimed in-service stressor(s) occurred; and (3) and medical evidence establishing a link between the current PTSD symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he currently has PTSD as a result of stressful experiences that he was exposed to while serving onboard the U.S.S. Fechteler over the period of December 1964 to February 1966.  During this period of time, it is uncontroverted that this ship served in the Gulf of Tonkin off the waters of Vietnam, and participated in Project SHAD during the period January 11, through February 26, 1965, which involved the crews' exposure to a simulated nerve agent.  The Veteran has reported that participation in Project SHAD was a stressful experience for him as were other activities associated with his service onboard the U.S.S. Fechteler.  

Concerning the existence of a current PTSD diagnosis, VA has adopted the diagnostic criteria for mental disorders, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  Under these criteria, there are two requirements as to the sufficiency of an asserted stressor: (1) the Veteran must have been exposed to a traumatic event in which he or she experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) his or her response must have involved intense fear, helplessness, or horror.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.



Here, the medical evidence of record includes service treatment records, past and current VA treatment records, VA mental disorder examination results, and testimony from the Veteran.  There was no PTSD diagnosis during service.  However, the Veteran was determined to meet the criteria for a diagnosis of PTSD in July 2008, at which time the only stressor identified by the Veteran was his participation in Project SHAD while onboard the U.S.S. Fechteler.  At this time, there was also a diagnosis of a mood disorder associated with the Veteran's various medical conditions that were noted in April 2009 by VA psychologist, L.F., to include the Veteran's respiratory condition.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record establishes a current PTSD diagnosis.  While the April 2009 VA psychologist deferred judgment to a medical doctor as to whether the Veteran had a psychiatric disability arising out of his participation in Project SHAD, the July 2008 VA examiner was a medical doctor and diagnosed PTSD based on the Veteran's participation in Project SHAD.  

The next question is whether the evidence demonstrates that the claimed in-service stressors actually occurred, and as was noted previously, it is uncontroverted that the Veteran served onboard a vessel that participated in Project SHAD.

Therefore, based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he has a current PTSD diagnosis, and that such disability was caused, at least in part, by his established in-service stressor.  Thus, service connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304(f) (2010).  As shown more fully below, the Board has further determined that the evidence of record also supports the grant of service connection for COPD and status post left ventral hernia repair.  Accordingly, as a mood disorder has been linked by the April 2009 VA psychologist to the Veteran's medical conditions that were noted by that examiner to include a respiratory condition and the Veteran's "stomach tears," the Board finds that service connection is additionally warranted for a mood disorder as secondary to the Veteran's service-connected COPD and status post left hernia repair.  38 C.F.R. § 3.310.


Service Connection for Residuals of Galvanized Poisoning and Status Post Left Ventral Hernia Repair 

The Veteran contends that he has suffered from respiratory symptoms, including coughing, since his exposure to chemicals onboard the U.S.S. Fechteler during Project SHAD.  In this regard, while the record does not contain post-service medical records dated earlier than 1995, the records reflect that as early as April 2001, the Veteran was noted to suffer from probable early COPD.  

VA treatment records from November 2003 reflect that the Veteran was being treated for an allergic/irritant cough and that he had undergone extensive ventral hernia repair with a history of re-rupture caused by heavy coughing.  In March 2004, it was noted that the Veteran was being seen for follow-up of his cough and to refill his medication.  It was further noted that the Veteran had been exposed to some gas (methylacetoacetate) in the 1960s.  A VA evaluation in February 2005 revealed an impression that included airway resistance (AR)/asthmatic cough.  

VA heart examination in July 2008 revealed that the Veteran's problems included COPD and dyspnea.  The examiner concluded that the Veteran's dyspnea was likely secondary to his pulmonary disease.  

The July 2008 VA pulmonary examiner was unable to conclude whether the Veteran had a pulmonary disease but conceded that the Veteran could have exertional asthma.  The examiner also could not conclude that the Veteran's dyspnea was secondary to Project SHAD or fumes from welding while onboard the U.S.S. Fechteler.  

However, during the process of examining the Veteran with respect to the etiology of his status post left ventral repair and any existing sinus disease, VA physician, K.F., noted that while the Veteran's ventral hernia occurred at the site of a previous surgical incision for a nonservice-connected injury in 1979, the actual hernia occurred due to vigorous and continuous coughing that had been a recurrent problem for the Veteran since the mid 1960's.  Dr. K.F. further noted that pulmonary evaluations in July 2008 had been unable to confirm or deny the association of the Veteran's chronic cough to zinc fumes or methylacetoacetate that may have resulted in the Veteran's hospitalization in 1965.  It was, therefore, this examiner's opinion that he could not completely eliminate that this ventral hernia had some association to chemical exposure in the 1960's.  Although it is not artfully worded, the Board interprets Dr. K.F.'s comments as indicating that the primary reason that Dr. K.F. did not link the Veteran's ventral hernia to chemical exposure during service was because the record did not reflect a link between current pulmonary disability and exposure to chemicals in service.  If it had, based on the examiner's additional comments that there was a relationship between the vigorous coughing associated with such disability and the Veteran's ventral hernia, the examiner would have found a relationship between such disability and the Veteran's ventral hernia.

However, the Board finds that Dr. K.F.'s opinion was simply limited by an incomplete understanding of the law.  More specifically, it is readily apparent that Dr. K.F. did not know that he was not restricted by the findings of the pulmonologist and was, himself, capable of finding that the Veteran suffered from a chronic cough associated with a pulmonary disorder since the mid 1960's regardless of its etiology, and that such condition caused the Veteran's ventral hernia.  It is also the finding of the Board that had Dr. K.F. been more informed about his options under the law, he would have linked the Veteran's current pulmonary disorder to service, and his ventral hernia as secondary to that disability.  

Consequently, based on all of the foregoing, since the Board finds the record to be in equipoise as to a current diagnosis of COPD, and that the Veteran's testimony and statements of a continuing and chronic cough since service are credible and supported by the record, to include the opinion of Dr. K.F., the Board will give the Veteran the benefit of the doubt and conclude that his COPD is related to active service.  Moreover, as a result of its grant of service connection of COPD and its reasonable interpretation of the comments of Dr. K.F., the Board will additionally 


grant service connection for status post left ventral hernia repair as secondary to the Veteran's newly service-connected COPD.  38 C.F.R. § 3.310 (2010).  


ORDER

Service connection for PTSD and a mood disorder is granted.

Service connection for COPD (claimed as galvanized poisoning) is granted.

Service connection for status post left ventral hernia repair is granted.


REMAND

Turning to the remaining claims on appeal, the Board would like to point out that in its previous remand, it requested that examiners consider whether the claimed disabilities were related to the Veteran's exposure to in-service chemicals and asbestos or were otherwise directly related to service, and with respect to the remaining claims on appeal the respective examiners did not sufficiently consider whether there was any basis to link the subject disabilities to service other than based on exposure to chemicals or asbestos.  More specifically, with respect to the claims for service connection for DJD of the lumbar spine, bursitis of the left shoulder, and a left hand disorder, VA staff physicians in July 2008 and March and April 2009 did not find a relationship between the Veteran's DJD of the lumbar spine, left shoulder bursitis, and a left hand disorder and his exposure to toxic, hazardous materials in service, but did not address the issue of whether these disabilities were otherwise related to service.  In this regard, the record also reflects that the Veteran received treatment for a left hand laceration in May 1962 and an elbow injury in December 1962.  Since the Veteran is claiming that his brain related symptoms of pressure, headache, and dizziness are secondary to his DJD of the spine, this claim must also be remanded.  



Similarly, with respect to the claim for service connection for a mucous retention cyst of the right maxillary sinus, the VA examiner merely states in July 2008 that the retention cyst is not the result of zinc fume exposure or participation in Project SHAD since he cannot make a cause and effect relationship between these exposures and the development of a cyst in the maxillary sinus.  

It is also necessary that a clear rationale be provided and with respect to all of the above-noted opinions, a clear rationale was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting date, but also a reasoned medical explanation between the two).  

Finally, with respect to the issue of entitlement to residuals of asbestos exposure, the Board was unable to locate an opinion by any examiner as to the previous remand's request for an opinion as to whether it is at least as likely as not that the Veteran has any current disability as a result of exposure to asbestos during service.  

Consequently, the Board finds that the Veteran should be provided with additional examinations and etiological opinions with respect to the remaining issues on appeal.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since November 2007.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since November 2007.  

2.  Thereafter, schedule the Veteran for another VA examination(s) in accordance with VHA Directive 2004-016, entitled "Provision of Health Care Services to Veterans Involved in Project 112/Shipboard Hazard and Defense (SHAD) Testing."  When scheduling the examinations, the RO/AMC must specifically note that the examinations should be performed in accordance with the above directive.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The claims folder must be available to the examiner(s), and review of the pertinent evidence therein should be noted.  If the examiner indicates that he or she did not review the claims file, then the examination(s) will be determined to be inadequate.

The examiner(s) must express opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that that the Veteran has any disorder (i.e., lumbar spine disorder, left shoulder disorder, left hand disorder, mucous retention cyst of the right maxillary sinus, and/or brain disorder) that had its onset during active service or as a result of any in-service disease or injury, including methylacetoacetate as a result of his participation in Project SHAD, or whether such a relationship to service and hazardous-material exposure is unlikely (i.e., less than a 50-50 degree of probability).  In providing these opinions, the examiner(s) should discuss the relevance, if any, of the fact that the Veteran received treatment for a left hand laceration in May 1962 and an elbow injury in December 1962.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran has any current disability as a result of exposure to asbestos during service.  

Note: The term "as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Each examiner should provide supporting rationale including any citations or literature which supports the examiner's opinion.  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.

3.  Then, read all medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


